ACCEPTED
                                                                                       14-15-00154-CR
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 12/8/2015 10:41:27 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                  No. 14-15-00154-CR
                                                                     FILED IN
                                                              14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
ANTHONY PLASTER                        §      IN   THE COURT    OF   APPEALS
                                                              12/8/2015 10:41:27 AM
                                       §                      CHRISTOPHER A. PRINE
V.                                     §            14TH JUDICIAL DISTRICT
                                                                       Clerk
                                       §
THE STATE OF TEXAS                     §              AT HOUSTON, TEXAS


 APPELLEE’S MOTION TO EXTEND TIME TO FILE THE BRIEF


TO THE HONORABLE COURT OF APPEALS:

             Appellee asks the Court to extend the time to file its brief.

                                Introduction

             1.     Appellant is Anthony Plaster; Appellee is the State of

Texas. No rule provides a deadline to file this motion to extend. See TEX.

R. APP. P. 38.6(d). The Appellant is unopposed to this motion.

                         Argument and Authorities

             2.     The Court has the authority under Texas Rule of

Appellate Procedure 38.6(d) to extend the time to file the brief. Appellant’s

brief was filed on November 9, 2015. Appellee’s brief is due on December

9, 2015. Appellee requests 30 days to file its brief, extending the time until

January 8, 2016. No prior extension has been granted to extend the time to

file the Appellee’s brief.


                                       1
             3.     Appellee request additional time to file its brief because

the undersigned counsel has been finishing two other complicated briefs,

with extensive records, that have deadlines close in time to the instant case.

Counsel has made a diligent effort to complete all briefs within the time

designated by the rules. Counsel has been faced with a large end-of-the-year

conclusion volume in his other cases as well. As a result, counsel will not be

able to complete the brief by the current due date.

                                     Prayer

             4.     For these reasons, Appellee asks the Court to grant an

extension of time to file its brief until January 8, 2016.


                                   Respectfully submitted,


                                   /s/ Trey D. Picard
                                   _____________________________________
                                   Trey D. Picard
                                   State Bar No. 24027742
                                   Assistant Criminal District Attorney
                                   111 East Locust St., Suite 408A
                                   Angleton, Texas 77515
                                   (979) 864-1233
                                   (979) 864-1712 Fax
                                   treyp@brazoria-county.com

                                   ATTORNEY FOR THE APPELLEE,
                                   THE STATE OF TEXAS




                                        2
                     CERTIFICATE OF CONFERENCE

             As required by Texas Rule of Appellate Procedure 10.1(a)(5), I

certify that I have conferred, or made a reasonable attempt to confer, with all

other parties, which are listed below, about the merits of this motion with the

following results:

      Faye Gordon                               opposes motion
      Attorney at Law                           does not oppose motion
      201 E. Myrtle St.
      Angleton, Texas 77515                     agrees with motion
      (979) 849-3330                            would not say whether
      faye@fayegordonlaw.net                     motion is opposed
                                                did not return my message
      Attorney for the Appellant
                                                 regarding the motion

                                       /s/ Trey D. Picard
                                       ______________________________
                                       Trey D. Picard
                                       Assistant Criminal District Attorney




                                      3
                       CERTIFICATE OF SERVICE

             As required by Texas Rule of Appellate Procedure 6.3 and

9.5(b), (d), (e), I certify that I have served this document on all other parties,

which are listed below, on December 8, 2015:

      Faye Gordon                            By:
      Attorney at Law                                  personal delivery
      201 E. Myrtle St.
      Angleton, Texas 77515                            mail
      (979) 849-3330                                   commercial delivery
      faye@fayegordonlaw.net
                                                    electronic delivery / fax
      Attorney for the Appellant


                                         /s/ Trey D. Picard
                                         ______________________________
                                         Trey D. Picard
                                         Assistant Criminal District Attorney




                                        4